Case 1:18-cv-02386-MSK-KMT Document 47 Filed 08/19/19 USDC Colorado Page 1 of 3




                                  UNITED STATES DISTRICT COURT

                                      DISTRICT OF COLORADO


  Civil Action No. 1:18-cv-02386-MSK-KMT

  SCOTT BEAN, and JOSHUA FERGUSON, individually and on behalf of others similarly
  situated,

                    Plaintiffs,



  COLOMEX, INC., doing business as "Taco Bell",

                    Defendant.


                                        JOINT STATUS REPORT


           Plaintiffs Scott Bean and Joshua Ferguson and Defendant Colomex, Inc. (collectively the

  “Parties”), by and through their undersigned counsel, hereby state as follows:

           1.       Pursuant to the Court's June 21, 2019, Minute Order [ECF No. 46], Parties

  participated in mediation on August 15, 2019.

           2.       The Parties resolved the claims between them and are working to finalize

  settlement documents.

           3.       The Parties anticipate filing dismissal documents within forty-five days.



           RESPECTFULLY submitted this 19th day of August, 2019.




  LEGAL:10459-0117/12532704.1                        1
Case 1:18-cv-02386-MSK-KMT Document 47 Filed 08/19/19 USDC Colorado Page 2 of 3




  BROWN, LLC                         Wood, Smith, Henning & Berman LLP


  /s/: Nicholas Conlon               /s/: Nick R. Herrick
  Nicholas Conlon                    Jason H. Klein
  Jason T. Brown                     Nick R. Herrick
  BROWN, LLC                         Wood, Smith, Henning & Berman LLP
  111 Town Square Place, Suite 400   1805 Shea Center Drive, Suite 200
  Jersey City, NJ 07310              Highlands Ranch, Colorado 80129
  877-561-0000                       720-479-2500
  855-582-5297 (fax)                 303-471-1855 (fax)
  nicholasconlon@jtblawgroup.com     jklein@wshblaw.com
  jtb@jtblawgroup.com                nherrick@wshblaw.com

  Attorneys for Plaintiffs           Robert W. Hellner
                                     Wood, Smith, Henning & Berman LLP
                                     901 Main Street, Suite 3670
                                     Dallas, TX 75202
                                     (469) 210-2052
                                     rhellner@wshblaw.com

                                     Attorneys for Defendant




  LEGAL:10459-0117/12532704.1          2
Case 1:18-cv-02386-MSK-KMT Document 47 Filed 08/19/19 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

  I hereby certify that on this 19th day of August, 2019, a true and correct copy of the foregoing
  Joint Status Report was e-filed and/or e-served via CM ECF on the following parties:



  Jason T. Brown
  Nicholas R. Conlon, Esq.
  Brown, LLC
  111 Town Square Place, Suite 400
  Jersey City, NJ 07310
  877.561.0000
  F: (855) 582-5297
  jtb@jtblawgroup.com
  nicholasconlon@jtblawgroup.com
  Counsel for Plaintiffs




                                                   /s/ Jacqueline Geddes
                                                   Jacqueline Geddes




  LEGAL:10459-0117/12532704.1                      3
